DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 11/20/20.  As directed by the amendment, claim 1 has been amended.  Claims 1-3 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stradley US 5,010,595 (herein after Stradley) in view of Chung US 2005/0268438 (herein after Chung), Lewis US 6928661 (herein after Lewis) and Schaye US 2622248 (herein after Schaye).
Regarding claim 1, Stradley discloses a method for operating a pair of pants (Abstract, as best seen in figures 1, 2 and 3), donning the pair of pants such that the top slider is raised to the top end of the fly (as best seen in Figure 1), taking a seated position after donning the pair of pants (as best seen in Figure 1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pants having a zipper configuration.)][AltContent: arrow][AltContent: textbox (Top end of the fly)]
    PNG
    media_image1.png
    409
    352
    media_image1.png
    Greyscale

However, Stradley is silent to a pair of pants having a fly that is openable and closeable via a bi-directional zipper that extends from a top end of the fly that is proximal to an upper terminus of the pants to a bottom end of the fly that is at crotch point of the pants wherein the bi-directional zipper includes a top slider and a bottom slider that are configured to travel on a common set of zipper teeth, wherein the top slider is configured to separate the zipper teeth when moved in a direction away from the top end of the fly toward the bottom end of the fly and to close the zipper teeth back together when moved in a direction away from the bottom end of the fly toward the top end of the fly, and wherein the bottom slider is configured to separate the zipper teeth when moved in a direction toward the top end of the fly and away from the bottom end of the fly and to close the zipper teeth back together when moved in a direction toward the bottom end of the fly and away from the top end of the fly, the bottom slider is lower to the bottom end of the fly and the top closure for the fly is in a closed position, raising the bottom slider while in the seated position to open the fly while the top closure for the fly remains in the closed position; excreting urine through the opened fly; and returning the bottom slider of the pants to the bottom end of the fly after the excreting urine step has been completed.
Chung discloses wherein the bi-directional zipper includes a top slider (13) and a bottom slider (13) that are configured to travel on a common set of zipper teeth (as seen in annotated Figure 7), wherein the top slider is configured to separate the zipper teeth when moved in a direction away from the top end of the fly toward the bottom end of the fly and to close the zipper teeth back together when moved in a direction away from the bottom end of the fly toward the top end of the fly (as seen in annotated Figure 7), and wherein the bottom slider is configured to separate the zipper teeth when moved in a direction toward the top end of the fly and away from the bottom end of the fly (as seen in annotated Figure 7) and to close the zipper teeth back together when moved in a direction toward the bottom end of the fly and away from the top end of the fly (as seen in annotated Figure 7), the bottom slider is lower to the bottom end of the fly and the top closure for the fly is in a closed position (as best seen in Figure 7), raising the bottom slider while in the seated position to open the fly while the top closure for the fly remains in the closed position.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom slider)][AltContent: textbox (Top slider)][AltContent: arrow][AltContent: textbox (Bottom of the fly)][AltContent: arrow][AltContent: textbox (Top of the fly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bi-directional zipper)]
    PNG
    media_image2.png
    648
    139
    media_image2.png
    Greyscale

Stradley is analogous art to the claimed invention as it relates to devices having special zipper opening configurations and methods of using these garments; and, Chung is analogous art to the claimed invention in that it disclose devices that when integrated in to garments are configured to provide easy access to a garment interior when required and especially in situations where pilots and drivers cannot stop to go to the bathroom.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the zipper configuration of Stradley, with a bi-directional zipper, as taught by Chung, in order to allow the wearer the ability to selectively move the zipper in such a manner as to open it discreetly and only as much as needed without opening the entire garment and access the interior allowing soldiers, pilots and truck drivers the ability to discreetly urinate when they are incapable of stopping their work to find a bathroom. The substitution of the bi-directional zipper would be a simple substitution of one known element (the zipper of Stradley) for another (the bi-directional zipper of Chung) to obtain predictable results, an ability to improve the use and performance of the garment of Stradley, for individuals who would need to urinate while driving or flying.

However, Stradley and Chung are silent to a pair of pants having a fly that is openable and
Lewis discloses a pair of pants having a fly that is openable and Figure 1a); excreting urine through the opened fly (as best seen in Figure 1a); and returning the bottom slider of the pants to the bottom end of the fly after the excreting urine step has been completed (as best seen in Figure 1a, Col 1, lines 20-31, Col 2, lines 3-36).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Zipper slider)][AltContent: arrow][AltContent: textbox (Pant waistband)]
    PNG
    media_image3.png
    656
    508
    media_image3.png
    Greyscale

The teachings of Stradley and Chung and the teachings of Lewis are combinable because they are concerned with the same field of endeavor, garments with special zipper closures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of pants of Stradley and Chung by constructing the pants a pair of pants having a fly that is openable andLewis as taught by Lewis in order to provide a pair of pants that can be opened minimally and closed without having to open the entire zipper and allowing the user the ability to urinate while flying or driving when stopping is not an option.
However, Stradley, Chung and Lewis does not specifically disclose the zipper ending at the bottom end of the fly that is at crotch point of the pants. 
Schaye discloses the zipper ending at the bottom end of the fly that is at crotch point of the pants (as seen in annotated Figures 1 and 3, Col 3, lines 10-11). 
Schaye is analogous art to the claimed invention as it relates to devices having special zipper opening configurations and methods of using these garments; and it discloses devices that when integrated in to garments are configured to provide easy access to a garment interior when required. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the pants of Stradley, Chung and Lewis, by constructing the pants having the zipper termination point being at the crotch, as taught by Schaye, in order to have a pair of pants with a zipper configuration that could be easily accessed and opened while seated when the wearer needed to urinate. Modifying the termination point of the zipper of Stradley, Chung and Lewis would be a simple modification of one known element (the zipper configuration of Stradley) for another (zipper termination location of Schaye) to obtain predictable results, an ability to selectively open the pants to urinate on long haul flights, or drives when stopping is not possible.
Regarding claim 2, the modified method for operating a pair of pants of the combined references discloses wherein the excreting urine step is performed while seated in a motor vehicle (Col 1, lines 20-31 of Lewis).
Regarding claim 3, the modified method for operating a pair of pants of the combined references discloses wherein the excreting urine step is performed while seated in a motor vehicle (Col 1, lines 20-31 of Lewis).
ARGUMENTS
Applicant’s arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Amendment Dated: November 20, 2020 
Reply to Office Action of: September 3, 2020In response to the applicant’s arguments that because the PTAB reversed the rejection of a family member application and as such the application at that point was determined allowable and as such this application should be determined allowable, the examiner respectfully disagrees.  The examiner points out the scope of the invention and the claim language is indeed different between the applications.  Structural limitations and the manner in which they have been disclosed in the two applications is different from the allowed application.  Each application is examined individually.  Each of the claim sets are reviewed and examined on their merits individually.  It cannot be assumed that simply because one application in a family is allowed the other is deemed allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732


/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732